          Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 1 of 30




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

    DONNA CURLING, et al.,                    :
                                              :
         Plaintiffs,                          :
                                              :
    v.                                        :          CIVIL ACTION NO.
                                              :          1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,               :
                                              :
         Defendants.                          :

                                          ORDER

         On September 28, 2020, the Court entered a preliminary injunction,

requiring that every polling place in Georgia must have at least one updated paper

pollbook backup to prevent bottlenecks at the polls on Election Day if electronic

pollbooks used to check in voters experience disruptive outage or malfunction.

State Defendants have filed a Motion to Stay the Order Opinion and Order of

September 28, 2020, pending an appeal to the Eleventh Circuit Court of Appeals

[Doc. 951]. State Defendants assert that “the Court has taken it upon itself to

rewrite Georgia’s election code” and that “[s]taying the preliminary injunction here

will ensure at least a modicum careful deliberation before mandating such a drastic

change.” (Mot. at 2, 12.) This argument is a fallacy and simply removed from the

actuality of the content of the Court’s Order. 1




1  Defendants’ arguments spark memories of old episodes of The Twilight Zone: “You are about
to enter another dimension. A dimension not only of sight and sound but of mind. A journey into
a wondrous land of imagination. Next stop – The Twilight Zone.”
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 2 of 30




       The Court’s relief is an important backup to ensure timely (in case of

lines/delays) and accurate (using up to date information on eligibility and

qualification of voters) administration of the election only if needed in emergency

circumstances that prevent voter check-in as usual on the PollPads. But the relief

of requiring precincts to have on hand a paper backup of information in the

electronic pollbooks solely as a backstop is not monumental. 2 Defendants’ “sky is

falling” and “it’s the end of the world as we know it” protestations are divorced

from reality. Defendants know this.

       The Court DENIES Motion because a stay of the Court’s Order would vitiate

the utility of the State Defendants’ own emergency processes.

I.     Legal Standard

       Federal Rule of Civil Procedure 62(d) governs when a court may stay an

injunction pending appeal. See Fed. R. Civ. P. 62(d). Rule 62(d) provides, in

relevant part:

       While an appeal is pending from an interlocutory order or final
       judgment that grants, dissolves, or denies an injunction, the court
       may suspend, modify, restore, or grant an injunction on terms for
       bond or other terms that secure the opposing party’s rights.

“A stay is not a matter of right, even if irreparable injury might otherwise result.”

Nken v. Holder, 556 U.S. 418, 434 (2009) (citing Virginian Railway Co. v. United

States, 272 U.S. 658, 672 (1926)). “It is instead ‘an exercise of judicial discretion,’




2 The Court made slight modifications to its Order to clear up Defendants’ misinterpretation of
the relief and entered an Amended Order on October 12, 2020. (See Doc. 966.)

                                              2
           Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 3 of 30




and ‘[t]he propriety of its issu[ance] is dependent upon the circumstances of the

particular case.’” Id. (internal citations omitted).

      When determining whether to grant a stay, the Court considers the following

factors:

      (1) whether the stay applicant has made a strong showing that he is
      likely to succeed on the merits; (2) whether the applicant will be
      irreparably injured absent a stay; (3) whether issuance of the stay will
      substantially injure the other parties interested in the proceeding; and
      (4) where the public interest lies.

Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The movant bears a “heavy burden”

and “must establish each of these four elements in order to prevail.” Larios v. Cox,

305 F. Supp. 2d 1335, 1336 (N.D. Ga. 2004) (citing Siegel v. Lepore, 234 F.3d 1163,

1176 (11th Cir. 2000) (en banc)) (emphasis in original); see also Nken, 556 U.S. at

433-34 (2009) (“The party requesting a stay bears the burden of showing that the

circumstances justify an exercise of that discretion.”).

      In addition, “[a]lthough the first factor (i.e., a strong showing of likelihood

of success on the merits) is generally the most important, the movant need not

always show that [it] probably will succeed on the merits of [the] appeal.” Gonzalez

ex rel. Gonzalez v. Reno, No. 00-11424, 2000 WL 381901, at *1 (11th Cir. Apr. 19,

2000) (citing Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986)). When

the balance of the equities weighs in favor of granting the stay, the movant need

only show a substantial case on the merits. Larios, 305 F. Supp. 2d at 1337).

However, “the more the balance of equities (represented by the other three factors)

tilts in the opposing party’s favor, the greater the movant’s burden to show[] a


                                           3
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 4 of 30




likelihood of success on the merits.” Id. (internal marks and citations omitted).

Finally, the latter two factors – harm to the opposing party and weighing the public

interest – merge when the government is the opposing party, as is the case here.

Nken, 556 U.S. at 435.

III.   Discussion

       Defendants’ description and characterization of the entire course of the

proceedings are not consistent with the actuality and their portrayal of the record

evidence and the Court’s findings paint a picture of this case that is

unrecognizable. 3

       Defendants’ legal arguments in support of their Motion include everything

but the kitchen sink: the Court’s Order grants relief on an issue that is not a part of

this case, the Court’s Order seeks to bind nonparty counties over whom the

Secretary of State has no control or authority, the Court’s Order attempts to alter

Georgia’s election procedures and invade the discretion of State and local election

officials, the pollbook claim presents a nonjusticiable political question, the Court’s

Order is barred by the Eleventh Amendment, the Court applied the incorrect legal

standard, considered evidence not before the Court, and shifted the burden to



3This includes the nature of the allegations in the pleadings, the scope and timing of discovery,
the delay caused by Defendants’ appeal of the Court’s threshold jurisdiction over the claims that
was essentially deemed to be frivolous by the Court of Appeals. Despite the delays in the case as
a result of the Defendants’ aggressive litigation strategy and motions practice, the Plaintiffs and
the Court attempted to facilitate the factual development in a timely manner because of the
expedited relief sought in connection with a continuing cycle of elections. Plaintiffs conducted an
enormous amount of discovery and evidence gathering to support their claims. Defendants
meanwhile made strategic decisions to limit their discovery, choosing not to conduct any fact or
expert depositions.

                                                4
        Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 5 of 30




Defendants, and the Court’s Order will harm the State by changing the law on the

eve of the election and jeopardizing the accuracy of the election.

      The Court has previously addressed nearly every one of these arguments.

For the reasons stated in this Court’s Orders on Defendants’ Motion to Dismiss and

the Coalition Plaintiffs’ Motion for Preliminary Injunction (Docs. 751 and 918), the

Court finds that the State Defendants have not made a strong showing that they

are likely to succeed on the merits of their appeal, that they will suffer harm absent

a stay, or that a stay of the injunction is in the public interest.

      1.     The Coalition Plaintiffs’ Claim Regarding Deficiencies in the
             Security and Reliability of the State’s Electronic Voter
             Registration Database and Pollbook System is Properly
             Before the Court

      Plaintiffs’ claims in this case challenge the security and reliability of

Georgia’s voting system based on known and demonstrated risks and

vulnerabilities in the computerized components of the system. This includes

claims relating to the security and reliability of Georgia’s voter registration

database and electronic pollbooks. (Coalition Pls.’ Third Am. Compl., Doc. 226 ¶¶

93-120, 131-32, 152; Coalition Pls.’ First Suppl. Compl., Doc. 628 ¶ 189.)

Defendants know this and their attempts to pretend otherwise are not persuasive.

      Despite State Defendants’ selective parsing of the pleadings, Plaintiffs’

allegations and claims regarding the State Defendants’ handling of compromises

to the “elections.kennesaw.edu” server which housed sensitive voter data have

been front and center in this case since its inception and remain a concern today.



                                            5
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 6 of 30




In their Third Amended Complaint, the Coalition Plaintiffs alleged security

breaches of the election server previously housed at Kennesaw State University’s

Center for Election System compromised Georgia’s voting system. (Doc. 226 ¶¶

93-120.) Among the electronic files contained on the server were voter information

registration information, voter histories and personal information of all Georgia

voters. (Id. ¶¶ 94-97.) Plaintiffs alleged that despite warnings from an independent

cyber security specialists, Defendants failed to ensure that the elections software,

files, and sensitive voter data on the “elections.kennesaw.edu” server was secure

and allowed the server to remain easily accessible from the public Internet for

nearly a year. (Id. ¶¶ 97-108.) Plaintiffs further alleged that “both prior to and

since the 2016 presidential election[,] foreign governments and other unknown

suspect parties have actively probed state election systems in attempts to gain

unauthorized access and manipulate the voter information and computer systems

used to conduct American elections” and “that these efforts targeting American

voting systems have included unauthorized intrusions into the very same kind of

computer systems . . . found to be completely unprotected from external access in

Georgia for at least seven consecutive months from August 2016 through February

2017.” (Id. ¶¶ 107-08.) The complaint alleges that Defendants “knew that software

applications, password files, encryption keys, voter information registration

information, and other sensitive information critical to the safe and secure

operation of Georgia’s Voting System had been unsecured, breached, and

compromised.” (Id. ¶ 110; see id. ¶ 111 (“From at least August 2016 until the


                                         6
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 7 of 30




present, the Secretary and his agents – and from at least March 2017 all

Defendants – knew or should have known that the software, data, and voter

information hosted on the “elections.kennesaw.edu” server at KSU had been

repeatedly compromised by unauthorized access.”)).                 As a result, the Coalition

Plaintiffs allege that voters, including Coalition member and Fulton County voter

Brian Blosser, were deprived of the right to cast ballots based on errors in the

system that “caused eligible voters to appear to be voters in other congressional

districts or unregistered.” (Id. ¶¶ 131-132; see also ¶ 152 (“Blosser was prohibited

from voting on April 18, 2017, in the CD6 Special Election when his name did not

appear on the eligible voter rolls for CD6, and was instead erroneously listed as a

resident of CD11. Blosser was not permitted to vote a provisional ballot, even after

he made repeated attempts to have Fulton County election officials correct this

system error. At a public meeting on April 22, 2017, Barron and the Fulton Board

Members blamed this error on a “software glitch.”)).

         As Defendants’ note and the Court has explained at length in prior Orders,

this case began in 2017 as a suit to enjoin Georgia’s Direct Recording Electronic

(“DRE”) based voting system. 4 Plaintiffs’ original claims challenged elements of

the voting system beyond the DRE voting machines themselves. As highlighted

extensively in this Court’s prior orders, Plaintiffs’ claims encompassed the security



4 Plaintiffs’ claims also sought to enjoin the State’s Global Election Management Systems
(“GEMS”) as a result of significant security flaws. In prior orders, the Court has referred to the
prior system as the DRE/GEMS system. For ease of reference in this Order, the Court refers to
the prior system as the DRE system.

                                                7
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 8 of 30




of the Secretary of State’s election technology infrastructure and the actual breach

of the Center for Election Systems (“CES”) servers, computer networks, and data

and the State’s electronic voter registration system and database. The Court

rejected Defendants’ arguments that it lacked jurisdiction to hear these claims in

2018. Defendants appealed and lost.

       After Georgia enacted legislation to replace the DREs with an electronic

ballot-marking device (“BMD”) based voting system, the Court enjoined the State’s

continued use of DREs past the completion of the 2019 election cycle. 5 The voter

registration database (ENET), which is maintained by the Secretary of State and

used by county registrars to update voter registration records was not replaced in

the State’s transition to the BMD system. The voter history and information from

the State’s pre-existing voter registration database is used to populate the new

electronic pollbooks for each election. 6


5 In that same order, entered on August 16, 2019, the Court also found that the Coalition Plaintiffs
were entitled to injunctive relief on their claim that the State’s voter registration database and
electronic pollbook system, as constituted and administered by the Secretary of State and Georgia
counties, bore critical deficiencies and risks that impact the reliability and integrity of the voting
system process. (Doc. 579.) The Court found that the evidence in the record demonstrated that
the Defendants’ administration of a vulnerable and compromised voter registration database and
inaccurate voter registration express pollbook voting check-in had substantially burdened voters’
capacity and their right to cast votes. Noting that the State’s adoption of a new electronic pollbook
for voter check-in for use with the State’s legacy voter registration software and database would
not remedy these demonstrated problems or alleviate the imminent threat to voters’ exercise of
their right to vote, the Court required Defendants to take remedial action. Specifically, the Court
ordered the State Defendants, among other things, to (1) develop and implement procedures to
be undertaken by election officials to address errors and discrepancies in the voter registration
database and (2) require all County Election Offices to furnish each precinct location with at least
one printout of the voter registration list for that precinct.
6 See Defs.’ Mot. to Dismiss at 11, n. 14; see also Dec. 6, 2019 Tr. at 11 (explaining that the ENET

system “used to program ExpressPoll check-in units for the GEMS/DRE system” is “not being
replaced” and that “[t]he same database and same data, a flat text file, will be used to populate the
Poll Pads”).

                                                  8
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 9 of 30




       The Plaintiffs amended their Complaints in October 2019 to include

additional claims challenging the incoming BMDs. 7 The allegations and claims in

the Coalition Plaintiffs’ First Supplemental Complaint “are additional to, and do

not supersede or replace, the allegations and claims stated in” their Third

Amended Complaint addressing the prior DRE voting system. (Coalition Pls.’ First

Supp. Compl. at 6, Doc. 628.)              The Coalition Plaintiffs First Supplemental

Complaint expressly challenges the implementation of the new BMD voting system

components and the integration of these devices with “Georgia’s current, defective

voter registration system.” 8 (Coalition Pls.’ First Suppl. Compl., Doc. 628 ¶ 189.)

These concerns were at the center of the Court’s consideration in ordering relief in

August 2019 and remain a focus of this case even as the State implements the

BMDs in connection with multiple other components and the State’s main election

system server. 9


7 Plaintiffs had previously asserted that their Complaints already encompassed a challenge to the
new BMD system. The Court rejected this notion and indicated that if Plaintiffs wished to proceed
with such a challenge, an amendment of the complaint to expressly deal with the BMD system
would be necessary. The Court granted the Plaintiffs’ motions to amend to add the BMD claims
based on Defendants’ written indication of their consent on the condition that they retained their
right to “to file motions to dismiss on the merits of the new claims,” and that discovery would be
stayed pending a ruling on the motions.
8 Plaintiffs challenge the State Defendants’ implementation of the BMD voting system with known

and demonstrated vulnerabilities that include, among other things, the Secretary of State’s failure
to remedy compromises in its current voter registration and internal IT systems. (Curling Pls.’
Compl. ¶¶ 75-88; Coalition Pls.’ Compl. ¶¶ 135, 176-186.)
9 As the Court found in its August 15, 2019 Order:

        The voter registration database, containing millions of Georgia voters’ personal
        identifying information, plays a vital role in the proper functioning of the voting
        system. Yet it has been open to access, alteration, and likely some degree of virus
        and malware infection for years, whether in connection with: CES/KSU’s handling
        of the system and data and failure to address these circumstances upon transfer of
        CES’s functions back to the SOS; failure to remediate the database, software and
        data system flaws and deficiencies; or exposure of the widespread access to

                                                9
        Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 10 of 30




       Thus, any arguments that this case has nothing to do with the security of the

State’s voter registration database and system or the reliability of the electronic

pollbooks are fantastical.

       Defendants assert they are likely to succeed on appeal because “the legal

basis on which Coalition Plaintiffs sought the relief this Court granted is

unknown,” and the Court’s Order does not “offer any clarity as to which provisions

of the U.S. Constitution demands paper pollbook back-ups.” (Mot., Doc. 951 at

12.)

       To be clear, the Court must correct one central element of the State’s

erroneous description of the issues in this case: Plaintiffs do not and have never

challenged the State’s determination to use electronic pollbooks for voter check-in

– this simply was not the issue before the Court. Instead, the issue posed is that

significant problems in functionality of the e-pollbooks in tandem with the

defective voter registration database could effectively block voters at the threshold

of the polls and preclude or burden their exercise of the franchise. (See September

17, 2018 Order, Doc. 309 at 4-12, 34-38; August 15, 2019 Order, Doc. 579 at 21-90;

September 28, 2020 Order, Doc. 918 at 20-47.) The relief ordered was narrowly



      passwords to the voter registration data system throughout the SOS, CES/KSU, the
      159 counties, or the public via the virtual open portal maintained at CES/KSU.
      Most significantly, the programming and use of ballots in both the DRE and future
      Dominion BMD system is tied to the accuracy of voter precinct and address
      information. Inaccuracy in this voter information thus triggers obstacles in the
      voting process. New Dominion express poll machines bought as part of the new
      contract with Dominion cannot alone cleanse the voter database to be transferred
      and relied upon.
(August 15, 2019 Order, Doc. 579 at 88-89.)

                                             10
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 11 of 30




tailored, based on the State’s own designated emergency ballot statute and

regulations to address these issues. Voters who are not shown on the State’s official

electors list in the pollbook are not permitted to vote, except in certain situations

by provisional ballots that may not ultimately be counted. The State’s failure to

address inaccuracies in the official electors list (whether from compromised voter

registration data or from providing an incomplete voter list as a paper backup) may

result in the denial of eligible and qualified voters’ rights to cast a ballot and have

their vote counted. The legal grounds for the Coalition Plaintiffs’ claims are the

alleged violations of the fundamental right to vote and substantive due process

rights guaranteed by the First and Fourteenth Amendments. The Court did not

hold that the Constitution requires paper pollbook backups. The Court held that

the State cannot unconstitutionally burden the right of qualified voters to cast their

ballots and have them counted. It is plain and simple.

      2.     The Court’s Paper Pollbook Backup Order Imposes No
             Changes to Georgia’ Statutory or Regulatory Regime and
             Requires No Changes to Georgia Election Officials’ Election
             Procedures

      Defendants assert that “the Court ordered significant changes to [the] voting

process after the election is underway, and it will continue to cause irreparable

harm as long as it remains in place.” This is incorrect for a number of reasons.

Here are three.

      First, the updated paper pollbook backup is a reinforcement to be used only

on Election Day and only then in the event of an emergency or where the electronic



                                          11
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 12 of 30




PollPads are not operational. This relief is consistent with Georgia law rather than

a home-cooked remedy.              This relief does not impact any voting currently

underway, including absentee mail voting or early in-person voting which began

two weeks after the entry of the Order. 10 The Order simply directs the Secretary of

State to transmit at the close of absentee/in-person early voting updated voter

information in a readily available format to the county election superintendents

for printing for use as a backup at each polling place on Election Day. This is the

same information contained in the PollPads, i.e., an actual paper backup.

Moreover, as the Court noted in the Order, there is no established date for when

the electors list is printed for each election and updates to the list are generated

the Friday before Election Day.               (See Order at 17-18) (discussing Elections

Director’s testimony describing fluidity of the provision of voter information and

updates) 11.

       Second, the Order only directs that a paper pollbook be provided that

contains all information already required by law to be used by election workers to


10 As Defendants represented to the Court in the telephone conference in connection with the
BMD software modification on September 28, 2020 (the same day the relief Order was entered),
the only part of the election that was “underway” at that time was absentee mail voting, and there
was sufficient time to implement the BMD software fix in thousands of voting machines in 159
counties in advance of in-person voting. Logically, Defendants’ reasoning would apply to the
timing of the Court’s order here which requires production of updated information at the
conclusion of absentee and in-person voting for use as a single paper backup only at the polls on
Election Day.
11 See Harvey Decl., Doc. 815-1 ¶¶ 4-5 (attesting that “[t]he electors lists are ordered by the liaison

for their county, usually starting the Friday after the voter registration deadline, and each list is
ordered individually,” “[l]arger counties are usually printed last – sometimes not until the week
before the election to give the counties as much time as possible to enter any remaining eligible
voter registrations” and the Friday prior to the date of the election, the Secretary of State’s Office
“generates” a “supplemental list” of voters added to ENET since the electors list was initially
pulled).

                                                  12
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 13 of 30




accurately determine voter eligibility as expressly provided in Georgia’s election

code. The Court’s order addressed in detail Georgia’s statutory and regulatory

election requirements and procedures relating to the electors list, pollbooks, and

emergency procedures when the use of electronic voting equipment is impossible

or impractical. (Doc. 918 at 11-16.) The Court also considered the State’s evidence

about the administrative details and implementation of these procedures

presented through the testimony of the Secretary of State’s Director of Elections,

Chris Harvey, who has “more than a decade [of] acquired firsthand knowledge of

Georgia’s election processes at both the state and county level.” (Id. at 17) (quoting

(Harvey Decl., Doc. 815-1 ¶ 2.) As the Court thoroughly explained, the paper

pollbook backup ordered by the Court would simply provide the same information

contained in the electronic pollbook as required by state law and therefore could

be used in the same manner as the electronic pollbook to determine voter eligibility

(as necessary in the event of emergencies, electronic outages, or disruptions). (See

Order at 12-13) (quoting O.C.G.A. § 21-2-401(b) requiring that “[t]he registrars

shall, prior to the hour appointed for opening the polls, place in the possession of

the managers in each precinct one copy of the certified electors list for such

precinct, such list to contain all the information required by law. The list shall

indicate the name of any elector who has been mailed or delivered an absentee

ballot” and Ga. Comp. R. & Regs. 183-1-12-.19(8) requiring that “[p]rior to delivery

to a polling place, the election superintendent or registrars shall cause the

electronic poll books to accurately mark all persons who have been issued or cast


                                         13
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 14 of 30




absentee ballots in the election”) (emphasis added); (see also Order at 17-19)

(summarizing testimony of Elections Director, Chris Harvey, that, “[w]hen a voter

requests an absentee ballot but then appears at the polls on Election Day without

their ballot in hand, the poll official should check with the registrar to ensure that

no absentee ballot has been accepted for that voter prior to having the voter execute

a cancellation affidavit and then vote using the BMD” and “[t]hat process applies

whether the voter is checked in using the PollPad or a paper list”); (see also Order

at 54-57) (explaining that under the Secretary of State’s own training manual, poll

workers are currently trained to use a paper list of electors in the precinct and are

directed to refer to the paper list to keep processing voters if the polling place loses

power or the PollPads stop working and that the only change would be that the

paper backup copy Plaintiffs request would be more complete and accurate than

the current paper lists and would mirror the information in the e-pollbook).)

      Third, the two elections officials who presented testimony, expressly

acknowledged that the actual relief ordered would not be burdensome or

disruptive. The Secretary of State’s Election Director testified at the hearing before

this Court that he had no objection to providing counties with the information

necessary to prepare such an updated paper backup. Richard Barron, Director of

Registrations and Elections for Fulton County, the county with the largest voter

population in Georgia, similarly testified that he had “no issue” with the paper

pollbook relief request sought by Plaintiffs, and welcomed it as an improvement




                                          14
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 15 of 30




and a way of alleviating the burden on poll workers by cutting down on the number

of required calls to determine voter eligibility.

      In addition, State Defendants argue that the Court’s Order alters the State’s

procedure and effectively excises the requirement in O.C.G.A. § 21-2-388(2) that

registrars “confirm[] that the elector’s absentee ballot has not yet been received by

the board of registrars” prior to allowing a voter to vote in the precinct on Election

Day “because the Court orders the Secretary to direct every superintendent that no

such additional check is required before voters who are shown as ‘having requested

an absentee mail-in ballot’ are allowed to vote on the BMDs.” (Mot. at 14.) This is

a glaring mischaracterization and an entirely inaccurate interpretation of the

Court’s ordered relief. Here’s why.

      The remedy’s conformity with the overall regulatory scheme imposed no

changes to Georgia’s statutory procedures relating to voters who requested

absentee ballots, but who instead decide to vote in-person. The Court’s Order

recognized Defendants’ concern that “a paper printout of the updated electors list

would not account for every voter’s status, as absentee ballots are continuously

being returned” and therefore “an updated electors list could not adjudicate voter

eligibility in all situations.” But the Court found that this concern did not justify

denying relief where an updated list can be used to properly adjudicate voter

eligibility for some voters and for others would require the poll workers to follow

their existing protocol of contacting the county elections offices to confirm voter

eligibility. (See Order at 57) (“A poll manager, consistent with current practice,


                                          15
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 16 of 30




would simply then call the County Elections Office to confirm the voting status for

a much smaller, select number of voters.”). Plaintiffs’ proposed order, however,

did not expressly account for the situation described by Defendants, and instead

asked the Court to require county election superintendents to “to use the paper

back-up of the pollbook in the polling place to attempt to adjudicate voter eligibility

and precinct assignment” and “to allow voters who are shown to be eligible electors

on the paper pollbook backups to cast an emergency ballot that is not to be treated

as a provisional ballot.” Therefore, the Court included provisions in its relief

intended to address this gap and to indicate that the State’s existing procedures for

handling such voter eligibility issues would still apply, referring expressly to the

procedures outlined in O.C.G.A. § 21-2-388, providing for cancellation of absentee

ballots and permitting voters to cast votes in person upon cancellation. (See id. at

65, n. 28.).

      Nonetheless, because the State Defendants purport to labor under a flawed

misinterpretation, the Court entered an Amended Order on October 12, 2020,

clarifying that voter eligibility shall be determined in accordance with O.C.G.A. §

21-2-388 and the existing practices as described by Mr. Harvey. Specifically, the

Amended Order provides that the Secretary shall direct that election

superintendents “allow voters who are shown to be eligible electors on the paper

pollbook backup but who are shown as having requested an absentee mail-in ballot

to have their absentee ballot canceled and to cast a regular or emergency ballot that

is not to be treated as a provisional ballot, provided that such voter’s eligibility is


                                          16
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 17 of 30




confirmed by the county registrar’s office and the voter’s absentee ballot is

canceled in accordance with the provisions of O.C.G.A. § 21-2-388.” (Am. Order,

Doc. 966 at 2-3) (citing O.C.G.A. § 21-2-388 (providing for cancellation of absentee

ballots and permitting voters to cast votes in person upon cancellation by either

surrendering their absentee ballot to the poll manager of the precinct or in the case

of a voter who has requested but not yet received their absentee ballot by

completing an elector’s oath affirming the voter has not marked or mailed an

absentee ballot for voting in such primary or election); See O.C.G.A. § 21-2-384

(regarding elector’s oath); see also Ga. Comp. R. & Regs. 183-1-14-.06 (regarding

procedures for spoiled absentee ballots).)

      3.     The Court’s Order is Directed at the Secretary of State as the
             State’s Chief Election Official; It Does Not Improperly
             Purport to Bind Nonparty-counties Over Whom the
             Secretary of State Claims to Lack Control or Authority

      Borrowing from the Florida law script in Jacobson v. Fla. Sec’y of State,

State Defendants assert that the Court has stepped out of bounds by ordering the

Secretary of State to direct the county superintendents to require poll workers

follow the Order, despite the fact that they are not parties to this action. They argue

that an injunction against the State Defendants cannot alter the independent

obligations of the non-party election superintendents.

      As outlined above and in the Order granting Coalition Plaintiffs’ motion to

amend the September 28th Order, the Court-ordered relief does not change

Georgia’s existing procedures or in any way alter the obligations and protocols of



                                          17
        Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 18 of 30




the county election officials in determining voter eligibility when required to resort

to the paper pollbook in the event of an emergency.

       Georgia law confers primary authority on the Secretary of State to manage

Georgia’s electoral system, including the authority to bring investigations and

enforcement actions against County Boards of Election and Registrations.                See

O.C.G.A. § 21-2-50(b) (referring to the Secretary as “the state’s chief election

official”); see also Ga. Op. Att’y Gen. No. 2005-3 (Apr. 15, 2005) (“[I]it is clear that

under both the Constitution and the laws of the State the Secretary is the state

official with the power, duty, and authority to manage the state’s electoral system.

. . .”). The Secretary of State is the election official charged under Georgia law with

responsibility for maintaining the State’s voter registration database, for

producing the official voter lists to county election officials for use in all elections,

and as the Chair of the State Election Board is responsible for ensuring uniform

election practices and procedures in the state. See, e.g., O.C.G.A. § 21-2-31;

O.C.G.A. § 21-2-50(b). The express provisions of Georgia’s Election Code clearly

delineate the Secretary of State’s authority and responsibility for administering

and implementing Georgia’s elections. “The Secretary of State is designated as the

chief state election official to coordinate the responsibilities of this state under the

National Voter Registration Act of 1993.” O.C.G.A. § 21-2-210. “The Secretary of

State shall establish and maintain a list of all eligible and qualified registered

electors in this state which shall be the official list of electors for use in all elections

in this state.” O.C.G.A. § 21-2-211(a). “The Secretary of State is authorized to


                                            18
        Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 19 of 30




procure and provide all of the necessary equipment to permit the county boards of

registrars to access and utilize the official list of electors maintained by the

Secretary of State,” which “shall include, but not be limited to, computer hardware;

computer software; modems, controllers, and other data transmission devices;

data transmission lines; scanners and other digital imaging devices; and printers.”

O.C.G.A. § 21-2-211(b). 12

       The Court’s Order directs the Secretary of State to follow the same

procedures it has historically used in providing elector information to counties in

carrying out their duties on election day. The Secretary of State provides the

official electors list, it provides the electronic PollPads, it provides the information

from ENET that is used to populate the PollPads, and it generates the

supplemental list from ENET for the counties to print prior to Election Day. The

Court’s Order simply requires the Secretary of State to follow these same

procedures in providing the updated information in electronic format to each

county election superintendent with directions that they print and distribute the

paper backup to each precinct which would only impose a minimal burden on

Defendants.




12Jacobson held that the plaintiffs there lacked standing to sue the Florida Secretary of State to
challenge Florida’s ballot order laws because, pursuant to Florida state law, the Florida Secretary
of State did not have the power to redress the plaintiffs’ injuries. As just described, Georgia law
differs from Florida law on this point. For all of these reasons, this Court finds that Jacobson’s
analysis of the Florida Secretary of State’s limited authority and the absence of necessary county
parties in that case is not applicable here.

                                                19
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 20 of 30




      4.    The Coalition Plaintiffs’ Claim Does Not Present a
            Nonjusticiable Political Question

      This case arises in a classic First Amendment factual and legal context: Are

voters being turned back at the polls or burdened in exercising the right of

franchise by the State’s established process and voting equipment, as

implemented, for operation of the polls?      This is the question presented by

Plaintiffs’ claim. Clearly, this does not pose a political question involving policy

choices of the legislature. Jacobson v. Florida Sec'y of State, 19-14552, 2020 WL

5289377, at *18 (11th Cir. Sept. 3, 2020) (holding that a complaint that the order

in which candidates appear on a ballot confers an impermissible partisan

advantage to one party presented a nonjusticiable political question because it does

not allege any burden on individual voting rights). Defendants’ contention that

“[d]etermining the timing of printing paper pollbook backups and procedures for

canceling absentee ballots are questions of policy with no judicially manageable

standards,” stands in direct contradiction to the testimony and the provisions of

Georgia’s election code. (Mot., Doc. 951 at 15-16.) But the Court’s remedy does

not tackle the question of when to print a paper pollbook backup for use on

Election Day or whether different procedures should be used for canceling

absentee ballots. The question is what information should be included in the paper

pollbook backup – as to that, the standards are clear, they are defined, and they

remain unchanged by this Court’s Order:




                                        20
Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 21 of 30




• The Secretary of State is responsible for establishing and maintain a list

   of all eligible and qualified registered electors in this state which shall be

   the official list of electors for use in all elections in this state. O.C.G.A. §

   21-2-211(a).

• The Election Code authorizes the Secretary of State to procure and

   provide all of the necessary equipment to permit the county boards of

   registrars to access and utilize the official list of electors maintained by

   the Secretary of State, i.e. the electronic pollbooks for use during

   elections. O.C.G.A. § 21-2-211(b).

• The official list of electors eligible to vote in any primary or election shall

   be prepared and completed at least five calendar days prior to the date of

   the primary or election in which the list is to be used. O.C.G.A. § 21-2-

   224(f)

• The official list of electors and the official list of inactive electors prepared

   and distributed to the poll officers of each precinct shall include the

   elector’s name, address, ZIP Code, date of birth, voter identification

   number . . . congressional district, state Senate district, state House

   district, county commission district, if any, county or independent board

   of education district, if any, and municipal governing authority district

   designations, if any, and such other voting districts, if any. O.C.G.A. § 21-

   2-224(g).




                                    21
Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 22 of 30




• The official list of electors prepared and distributed to the poll officers of

   each precinct may also include codes designating that an elector has

   voted by absentee ballot, has been challenged, or has been sent mail by

   the registrars which has been returned marked undeliverable. O.C.G.A.

   § 21-2-224(g).

• The registrars shall, prior to the hour appointed for opening the polls,

   place in the possession of the managers in each precinct one copy of the

   certified electors list for such precinct, such list to contain all the

   information required by law. The list shall indicate the name of any

   elector who has been mailed or delivered an absentee ballot. O.C.G.A. §

   21-2-401(b).

• Election superintendents shall cause each polling place to be equipped

   with an appropriate number of electronic poll books within the county

   during primaries, elections, and runoffs. Electronic poll books shall be

   the primary method for checking in voters and creating voter access

   cards, but the superintendent shall cause every polling place to be

   equipped with a paper backup list of every registered voter assigned to

   that polling place. The paper backup list shall be used in case the

   electronic poll books do not properly function. The superintendent shall

   cause poll workers to be adequately trained in checking in voters on both

   electronic poll books and paper backup list. Ga. Comp. R. & Regs. 183-1-

   12-.19(1).

                                   22
Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 23 of 30




• The registrars of each county shall utilize the absentee ballot subsystem

   of the statewide voter registration system for absentee balloting and

   advance voting. Ga. Comp. R. & Regs. 183-1-12-.19(3).

• Prior to delivery to a polling place, the election superintendent or

   registrars shall cause the electronic poll books to accurately mark all

   persons who have been issued or cast absentee ballots in the election. Ga.

   Comp. R. & Regs. 183-1-12-.19(8).

• For electors whose names are added to the voter registration rolls after

   the preparation of the electronic poll books, the registrars shall provide

   a printed supplemental list for use at the affected polling places. Ga.

   Comp. R. & Regs. 183-1-12-.19(10).

• Consistent with these provisions, the paper backup list should mirror the

   updated information from the electors list after the close of absentee and

   early voting three days prior to election day.

• When an absentee ballot which has been voted shall be returned to and

   received by the board of registrars, it shall be deemed to have been voted

   then and there; and no other ballot shall be issued to the same elector. If

   an elector has requested to vote by absentee ballot and has not received

   such absentee ballot, has such ballot in his or her possession, has not yet

   returned such ballot, or has returned such ballot but the registrars have

   not received such ballot, such elector may have the absentee ballot



                                  23
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 24 of 30




          canceled and vote in person on the day of the primary, election, or runoff

          as provided in O.C.G.A. § 21-2-388.

      • County election officials and poll managers will follow the procedures

          outlined in O.C.G.A. § 21-2-388(2) to determine the eligibility of voter

          who previously requested to vote by absentee ballot but requests to vote

          in-person at the precinct on election day.

      In the event problems with the PollPads arise, and election workers resort

to using the paper backup list for voter check-in, the paper backup should match

the same information the statute and regulations provide are required and that the

Elections Director testified is included in the electronic pollbooks – updated

information from the electors list after the close of early voting during the three

days prior to election day. According to the State Election Board regulations and

the Secretary of State’s own training manual, poll workers are currently trained to

use a paper list of electors in the precinct and are directed to refer to the paper list

to keep processing voters if the polling place loses power or the PollPads stop

working. (See Order, Doc. 918 at 57) (citing Doc. 802 at 27 and Poll Worker Manual

2020 Edition (updated April 2020) available on the Secretary of State’s website at

https://georgiapollworkers.sos.ga.gov/Shared%20Documents/Georgia%20Poll%

20Worker%20Training%20Manual.pdf.).




                                          24
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 25 of 30




      5.     Eleventh Amendment Immunity Does Not Apply to Bar
             Relief on Plaintiffs’ Claims

      Hoping the third time’s the charm, Defendants repeat their arguments that

Plaintiffs’ claims seek to vindicate special state sovereignty interests and are barred

by the Eleventh Amendment. This Court rejected these arguments raised in

connection with the DRE claims and again when Defendants raised them with

respect to the amended BMD claims.        (See August 2018 Order, Doc. 309 at 29-

30; see also July 30, 2020 Order, Doc. 964 at 25-33.) Moreover, Defendants lost

on their Eleventh Amendment defenses in their first appeal before the Eleventh

Circuit Court of Appeals, in part because they had mischaracterized the nature of

the claims and law posed in this case.     Curling v. Secretary of Georgia, 761 F.

App’x 927, 932 (11th Cir. 2019) (stating that the State’s “arguments can be disposed

of without much ado because they run counter to the complaints’ allegations and

settled precedent” and “any number of binding precedents demonstrate why it is

irrefragable that” Plaintiffs’ claims satisfy the Ex parte Young exception to

Eleventh Amendment immunity). This mantra continues.

      6.     This Court Did Not Apply the Incorrect Legal Standard For
             Determining Whether the State’s Election Procedures
             Violated Plaintiffs’ Constitutional Rights and Did Not Shift
             the Burden to Defendants

      The Court followed the standard set forth in Anderson and Burdick in

analyzing whether Plaintiffs established a substantial likelihood of prevailing on

the merits of their claim related to the paper pollbook backup. (Order, Doc. 918 at

48-62.) This standard requires the Court to weigh the character and magnitude of


                                          25
        Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 26 of 30




the burden the State’s rule imposes on those rights against the interests the State

contends justify that burden and consider the extent to which the State’s concerns

make the burden necessary. Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v.

Celebrezze, 460 U.S. 780 (1983).

       Defendants assert that “[i]n challenges to a state’s electronic-voting method,

the lower-scrutiny Burdick test is applied.” (Mot., Doc. 951 at 20 (citing Wexler v.

Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006)). This is a misstatement of the

“Burdick test” and its application in Wexler. 13 The Eleventh Court in Wexler

described Burdick as a balancing test and recognized that the “level of scrutiny

courts apply to state voting regulations should vary with the degree to which a

regulation burdens the right to vote.” Wexler, 452 F.3d at 1232 (citing Burdick,

504 U.S. at 433-34). The Eleventh Circuit has not adopted a bright-line rule that

courts must apply a “lower-scrutiny” test under Burdick to challenges involving a

state’s electronic-voting method. Rather, the Eleventh Circuit recognizes that the

“Supreme Court has rejected a ‘litmus-paper test’ for ‘constitutional challenges to

specific provisions of a State’s election laws’ and instead has applied a ‘flexible

standard’.” Common Cause Georgia v. Billups, 554 F.3d at 1340, 1352 (11th Cir.

2009) (quoting Anderson, 460 U.S. at 789).




13The Court in Wexler found that the plaintiffs in that case had not alleged that voters using
touchscreen machines were less likely to cast effective votes and therefore their claims regarding
the alleged disparate impact of Florida’s manual recount procedures did not result in a severe
burden and was not subject to strict scrutiny. 452 F.3d at 1232-33.

                                               26
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 27 of 30




      Defendants do not articulate how, in their words, the Court either (i) applied

the wrong legal standard, (ii) created its own “novel analytical framework,” or (iii)

“misapplied its own new approach to Constitutional law.” Instead, Defendants

simply disagree with the Court’s view of the evidence, its assessment of the burden

on Plaintiffs’ interest in their ability to cast votes at the polls as severe, and its

findings that the State’s proffered interests were insufficient to outweigh that

burden.

      Defendants advance a convoluted theory that the Court flipped the burden

to Defendants to prove they had taken steps to guard against imposing burdens on

voters. It did not. The Court considered and addressed the only interest put

forward by the State Defendants to justify their refusal to provide a reconciled and

updated paper backup: a generic “interest in timely and accurate administration of

elections” and in the use of electronic pollbooks as the primary method of

determining voter eligibility. (Resp., Doc. 815 at 19-20.) Because Plaintiffs are not

challenging use of electronic pollbooks, the Court’s relief does not alter State’s

requirement that electronic pollbooks shall be used as the primary method of

determining voter eligibility. The Court simply noted that Defendants did not

explain how the requested relief – provision of an updated paper backup for use

during emergency situations where pollbooks become inoperable or errors in the

electronic system persist – was inconsistent with their “interest in timely and

accurate administration of elections.”        And the Court found that Plaintiffs’




                                         27
         Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 28 of 30




evidence indicates that such a backup would serve both the Defendants’ stated

interests as well as the constitutional interests advocated by Plaintiffs.

      7.      The Court’s Relief is Not Based on Evidence Outside the
              Record

      To create the appearance of error, Defendants contend that the Court “took

judicial notice of disputed evidence and findings in other cases in this district to

support its findings.” (Mot., Doc. 951 at 21.) The Court’s Orders in the course of

the case were extraordinarily detailed and careful, two of them stretching over 150

pages. They explained at length the evidentiary and legal basis of the Court’s

findings and legal rulings. The evidence was presented in the record before this

Court.     The Court meticulously considered the evidence presented both by

Plaintiffs and Defendants. To the extent that the Court took notice of any other

court rulings relative to the State’s same processes (i.e., use of provisional ballots

due to issues in the State’s voter registration database and electronic pollbooks),

this was as a point of comparison – that the same electoral issues appeared, for

instance, in Common Cause Georgia v. Kemp, 347 F. Supp. 3d 1270 (N.D. Ga.

2018). Defendants object to the Court’s reference to its own findings and review

of the evidence in connection with its injunction 14 issued in Common Cause, a case

that was transferred to the undersigned as related to the instant case because of

the allegations related to the security breach of the State’s voter registration

database. (See 1:18-cv-5102 November 6, 2018 Order, Doc. 4, reassigning case.)


14The Secretary of State did not appeal the preliminary injunction order entered in Common
Cause.

                                           28
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 29 of 30




And finally, Defendants overstate the Court’s reliance on the evidence and findings

in Common Cause summarized in a single footnote of the Court’s 67-page Order.

      8.     Defendants Will Suffer No Harm Absent a Stay; Rather
             Plaintiffs and the Public Will Suffer if a Stay is Granted

      The relief is narrowly tailored to address a significant immediate burden to

voters’ access to the ballot on election day, when a high proportion of voters turn

out. A stay of the Order tailored to ease those burdens would permit this burden

to persist. Neither the Secretary of State’s top elections official nor the head

election official in charge of Fulton County, with the largest voting population in

Georgia, described the precise relief ordered as creating any burden or “irreparable

injury” to their management of the voting process. The evidence is to the contrary.

      For all of the reasons enumerated herein, the Supreme Court’s concerns in

Purcell v. Gonzalez are not implicated. And indeed, in the Court’s consideration

of all of the relief issues presented in this case, the Court has again and again been

mindful of Purcell’s cautionary principles in refusing to enjoin the State’s voting

system in favor of the ultimate relief requested by Plaintiffs of a switch to hand-

marked paper ballots. (See September 2018 Order Doc. 309; August 2019 Order,

Doc. 579; and October 2020 Order at Doc. 964.) The issue of the paper pollbook

backup is in a distinctly different posture from the other challenges to the voting

system presented in the case: the requested relief at issue is narrow and does not

disturb in any way the State’s administration of its electoral rules or cause




                                         29
       Case 1:17-cv-02989-AT Document 969 Filed 10/14/20 Page 30 of 30




confusion. Quite the opposite; it should serve to promote voter confidence in the

integrity of the election and incentivize voting at the polls.

II.   CONCLUSION

      For the foregoing reasons, the Court finds that Defendants have failed to

establish the “heavy burden” necessary to warrant a stay of the Court’s preliminary

injunction on the paper pollbook backup.          Accordingly, the Court DENIES

Defendants’ Motion to Stay [Doc. 951].



      IT IS SO ORDERED this 14th day of October, 2020.



                                        _____________________________
                                        Amy Totenberg
                                        United States District Judge




                                          30
